Mr. Justice Shepard
delivered the opinion of the Court:
i. The first assignment of error is on the exception taken to the admission of the defendant’s confessions, on the ground that the same were procured through hopes held out to him and threats made against him by the officers who held him in custody. Defendant’s statement of the means used to induce him to confess is given in his testimony set out above.
On behalf of the Government, the testimony of the officers as to the first confession was that no inducement had been held out to the prisoner, no promises given or threats made. Officer Brennerman said to the prisoner, “ Why did you kill that woman ? Why don’t you make a clean breast of it ?” He further said he was satisfied of the prisoner’s guilt, and would like him to tell all the circumstances ; “no necessity to keep anything back.” As regards the written confession made and signed after the return from the scene of the homicide and on the same night, the Government offered evidence that it was taken down as the witness gave it, that he understood it, and that he made it and subscribed it without threats, promises or inducement of any kind. Satisfied that this evidence warranted him in letting the confessions go to the jury, the learned trial justice admitted them, but left the question of their consideration finally to the jury in a charge very fair to the prisoner. We find no error in this action. The confessions of a prisoner are sometimes most satisfactory evidence; though, for well established reasons, they should be carefully scrutinized as to the means by which they may have been obtained, and should not be admitted, to the prejudice of the prisoner, when there is reason to believe that they have been procured by means of fears produced or favors promised for the purpose. That they have been made by one in con*459finement or to the officer holding him in custody, does not affect their competency. Whether confessions, when offered, shall be permitted to go to the jury at all, is a question very largely in the discretion of the trial court, and his exercise thereof will not be revised save for manifest error. Hopt v. Utah, 110 U. S. 574; Hardy v. United States, 3 App. D. C. 35.
In Hardy’s case, we had occasion to examine and consider the questions relating to the admissibility of confessions with great care, for it too was a case in which the appellant was under sentence of death. As this case is ruled by that, we need do no more than refer to the opinion therein for the reasons that control our judgment. See also, Sparf v. United States, 156 U. S. 51, 54.
In this case, moreover, it appears that the confession was verified in part by discoveries of certain physical facts through its means, and as to such parts was admissible without regard to other considerations. Wharton’s Cr. Ev., sec 678; 3 Russell on Crimes, 419. Again, the defendant’s own evidence as a witness for himself followed the confession closely save in one point only, and in that its truth was far better supported by the physical facts than was his conflicting statement.
2. The next assignment of error is on the refusal of the court to permit defendant to prove that deceased was a vicious and dangerous woman. Very often, in cases where there is evidence tending to make a case of killing in self-defence, the motive of the defendant being the issue of first importance, evidence of the dangerous character of the deceased has been admitted. Whenever the facts are such that the known reputation of deceased for violence may tend to explain or account for the conduct of his slayer, or the reasonableness of his apprehension of danger at the time of the fatal encounter, evidence thereof may not only be pertinent, but also, sometimes, entitled to great weight. Some such reasonable foundation, however, is a necessary prerequisite. Wharton Cr. Ev. sec. 69 et seq.; Horbach v. *460State, 43 Tex. 242. The leading case of Hurd v. People, 25 Mich. 405, relied on by appellant, recognizes this reasonable limitation also.
There was no sufficient foundation for the admission of the evidence in this case. According to the defendant’s statement, as a witness on his own behalf, he did not kill the deceased intentionally, or under any apprehension'that it was necessary to kill her in order to save his own life or prevent serious bodily injury. There was no other testimony on which it could rest.
3. The next assignment of error is on the refusal to give the jury the following prayer asked by defendant:
“ Murder is the unlawful killing by a person of sound mind and discretion of any reasonable creature with malice aforethought. To constitute the crime there must be a malicious, deliberate and premeditated purpose to kill. The accused must have deliberately formed in his mind the intention to take life and to have carried out that intention.”
In the general charge the court informed the jury that the defendant might be found guilty of murder or manslaughter, or acquitted altogether if he killed deceased in the reasonable apprehension of danger to his own life, and proceeded as follows:
“ If the killing is malicious — that is, if it is done with malice — it is murder; if it is done without malice and is not excusable, then it is unlawful and is manslaughter. The word ‘ malice ’ as used in this indictment is not confined in its meaning to hatred or ill-will, but it includes any deliberate, unlawful, cruel act done by one person towards another. It is not necessary in order to make malice that the defendant should have planned beforehand the killing of deceased. If he conceived the purpose of killing her a moment before he struck the blow, or the very second that he struck the blow, if it was done with a purpose to kill and was not justifiable, then it is murder. If, therefore, you should find from the evidence beyond a reasonable *461doubt that the defendant cut the throat of the deceased intentionally and not by accident or in self-defence, with a razor or any other like sharp instrument, he should be found guilty as indicted, whether you believe he had any hatred toward her or not, or even if you should believe that he had a great affection for her and killed her because of jealousy.”
In addition to this, we may add, also, that the jury were charged to acquit the defendant if they should find that he and deceased were engaged in a contest, and that she was cut without intent on the part of defendant to inflict the wound. With respect to manslaughter, the jury were thus charged in the same connection:
“ If you shall find from the evidence that the defendant and deceased were engaged in a sudden quarrel and squabble, instigated by the deceased making an assault upon the defendant with the razor, and that such assault by the deceased and her conduct during the quarrel were such as reasonably to incite the passions of the defendant, and that they were so incited, and that as a result of that passion and during the squabble he inflicted the mortal wound without any malice or intention of killing her, then he should be convicted of manslaughter. That involves the principle of killing in hot blood engendered by a sudden quarrel. If you believe from the evidence that they got into a sudden quarrel, and that her conduct towards him was such as reasonably to incite a man’s passion and make him lose control of himself, and that in that condition and while the squabble was going on and while they were enraged he cut her throat in the heat of passion and without any malice, it was manslaughter because of the absence of malice.”
At the request of the defendant the court also charged the jury very fully on the law of self-defence, in a manner quite favorable to the defendant.
No reasonable objection can be urged to the charge of the court. In some respects it was even more favorable to the defendant than he had any right to expect. The defi*462nition of malice and the distinction between homicide committed therewith, and upon sudden and uncontrollable passion, are plainly and correctly drawn. A charge should always be drawn with reference to the particular facts of the case on trial. The objection to the defendant’s prayer is that it did not conform to this requirement. Considering the nature of the evidence to which it was asked to be applied, it laid too much stress upon the necessity of premeditation, of previously formed design, and was calculated to create the impression upon the jury that there could be no such thing as express malice, or a killing with a sedate and deliberate mind, where the intention to kill had been suddenly formed during the encounter, or at and about the time of the fatal blow. “Malice aforethought,” as was correctly said in the charge, does not require that the killing should have been planned beforehand. It does not necessarily imply previous grudges, or ill-will, and is not alone shown by lying in wait to kill, or by deliberate plans and preparations to take life. However sudden the killing may be, if the means used, or the manner of doing it, or other external circumstances attending it, indicate a sedate and deliberate mind and formed design to kill, it will be upon express malice, 1 Russell on Cr. 667; McCoy v. State, 25 Tex. 33.
There must indeed be prior intention to kill, as contra-distinguished from an act done under the influence of a sudden paroxysm of rage aroused by some adequate cause, but it is not necessary that it should have existed for any particular period of time, 1 Wharton Cr. Law, sec. 380; Id. sec. 315; Id. sec. 116.
The charge of the court having correctly defined the law of the case, the refusal of defendant’s prayer would not have been error even had it been technically correct and applicable.
4. The last error to be considered arises on an exception taken to the denial of the following special prayer of the defendant:
*463“ If the jury find that the defendant cut the throat of Lena Gross, and if they further find that at the time he committed the act he was laboring under such defect of reason as not to know the nature of the act, or if he did know its nature he did not know that he was doing wrong, or if he knew it was wrong that he did not have the mental power to refrain from doing it, they should find him not guilty.”
The whole of the evidence concerning the defendant’s mental condition is found in the following extract from the bill of exceptions :
“ The defendant offered evidence tending to prove the good character of the defendant for peace and good order, and they also testified that at times he acted peculiar and strange; that his eyes would roll and look ghastly, and that he was a man easily led and of an excitable nature, very dull of comprehension, and it was necessaiy to speak to him several times before he would understand, and he seemed to always have something on his mind. The defendant then produced as a witness John Travers, the father of the defendant, who testified as follows : That the defendant was his son, and that he acted different from other children and was peculiar in his manner and acted as if he were crazy ; that his mother, wife of witness, had been weak minded and at times crazy and subject to fits ; that the defendant was thrown from a mule when he was twelve years old and fell on his head and was dragged a long distance, and was confined to his bed for a long time, and when he came out he was worse than before, and that in the neighborhood where he lived defendant was known as “ Crazy Jim ; ” that he used to mutter and talk to himself and was subject to fits, and that the defendant’s sister is also peculiar and talks to herself. He would roll his eyes, and he, witness, cautioned people to watch out for him when he rolled his eyes, as he was afraid he would do some harm or have some harm done him. And said defendant called witnesses as other persons, some of whom had employed the defend*464■ant at different times during the past five years, and others of whom had worked with said defendant during such period or otherwise had opportunity to know his reputation and character; and said persons gave evidence tending to prove that the reputation of the defendant for peace and good order had been always good; but said persons on •cross-examination gave evidence tending to prove that the defendant had not at any time during their acquaintance with him acted in any way to indicate that he was insane or ■of unsound mind.”
There was no error in refusing the prayer as requested, and we are not prepared to say that it would have been error not to have submitted the issue to the jury at all. The court, however, did give thé jury the following instruction :
“ Some evidence has been given in relation to the mental •condition of the defendant. Mental dullness, weakness, or incapacity does not excuse from the consequences of crime, unless the evidence proves that the defendant was at the time •of the commission of the act so mentally impaired that he could not distinguish between right and wrong. It is immaterial how ignorant or mentally weak, if at all, the defendant may be ; if he knew what he was doing and that it was wrong, he is responsible. The law presumes sanity and responsibility for crime until the contrary is shown. Does the evidence prove or does it leave your minds in reasonable doubt upon the question whether the defendant knew or responsibly appreciated that it was wrong to kill a human "being? Unless it does you should not acquit upon the ground of mental incapacity.”
Giving the defendant the benefit of every possible doubt that could arise, the foregoing charge was ample, and there is nothing in it of which he can justly complain.
Finding no error in the judgment, it must be in all things affirmed. It is so ordered.